Citation Nr: 1032747	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-35 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from October 1982 to August 1989 and from October 
1990 to May 1991.  He died in May 2006.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2007 rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2010, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
file.  The appellant submitted additional evidence with a waiver 
of initial Agency of Jurisdiction (AOJ) consideration at the 
Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on her part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA applies to 
the instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that she is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all 
five elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice for dependency and indemnity compensation (DIC) 
claims must also include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service-connected.

A September 2006 letter advised the appellant of VA's duties to 
notify and assist in the development of her claim prior to its 
initial adjudication.  It explained the evidence necessary to 
substantiate her claim, the evidence VA was responsible for 
providing, the evidence she was responsible for providing, and 
advised her to submit any evidence or provide any information she 
had regarding her claim.  It also instructed the appellant to 
submit "medical evidence that will show a reasonable probability 
that the condition that contributed to the veteran's death was 
caused by injury or disease that began during service."  Such a 
statement does not, however, comport with the requirements 
outlined by the Court in Hupp (which was decided after the RO had 
completed its actions in the present case); specifically, the 
Veteran's previously service-connected conditions, were not 
identified, and there was no explanation as to how to 
substantiate a DIC claim based on such conditions.  

The Veteran died on May [redacted], 2006.  His death certificate shows 
that the immediate cause of death was combined Methadone and 
Oxycodone poisoning.  Chronic obstructive pulmonary disease 
(COPD) was listed as a significant condition contributing to 
death but not resulting in the underlying cause of death.

The appellant contends that service connection for the cause of 
the Veteran's death is warranted because he had been prescribed 
Methadone and Oxycodone to treat his service-connected 
disabilities.  At the time of the Veteran's death, he was 
service-connected for the following: fibromyalgia with multiple 
joint pain and arthralgias; chronic fatigue syndrome; left knee 
degenerative joint disease; muscle tension headaches; 
prostatitis; irritable bowel syndrome; and epidural cysts of the 
chest, back, and scrotum.  She states the Oxycodone was 
prescribed to treat the pain from his fibromyalgia and other 
joint pain, and that the Methadone was prescribed to help wean 
him off his pain medications.  She argues further that the 
Veteran's Methadone and Oxycodone poisoning was due to an 
accidental overdose, and not willful misconduct.  See May 2010 
Travel Board transcript.

Notably, service connection for the cause of a veteran's death is 
prohibited if it is shown that his death was the result of 
willful misconduct.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 
3.301.  Willful misconduct includes where drugs are used to enjoy 
or experience their effects and the effects result proximately 
and immediately in death.  38 C.F.R. § 3.301(c)(3).  Drug abuse 
is defined as the illegal use (including prescription drugs that 
are illegally or illicitly obtained) or the intentional use of 
prescription or non-prescription drugs for a purpose other than 
the medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. 
§ 3.301(d).  Where drugs are used for therapeutic reasons or 
where use of drugs or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin.  38 C.F.R. § 3.301(c)(3).  

Upon close review of the record, the Board finds that additional 
development is required before a decision may be rendered in this 
matter.  First, the Board notes that the death certificate, 
originally issued in June 2006, was later amended in August 2006 
after an autopsy was conducted and a medical examiner report was 
completed.  It was at this time that the Veteran's death was 
ruled accidental and an immediate cause of death was determined.  
A review of the record shows that the medical examiner's autopsy 
report, to include a toxicology report, has not been associated 
with the claims file.  As such evidence would likely contain 
pertinent information, if available, it must be secured for 
association with the record.

Second, the Board notes that during the May 2010 Travel Board 
hearing, the appellant's representative stated that the Veteran 
had been prescribed Methadone and Oxycodone by his VA physician, 
Dr. S.H.  However, a review of the Veteran's December 2004 to May 
2006 VA treatment records did not find that he was ever 
prescribed Methadone.  In Dr. S.H.'s January 2007 letter, she 
states generally, "The medications were used in treatment of 
[the Veteran's] service connected disabilities."  She does not 
identify which medications were prescribed/ used to treat his 
service-connected disabilities.  In this regard, additional 
development is needed to determine the source of the Veteran's 
prescription/usage of Methadone.

Accordingly, the case is REMANDED for the following:

1. 	The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
Veteran's service connected disabilities and 
providing an explanation of the evidence and 
information required to substantiate a DIC 
claim based on such disabilities, as well as 
an explanation of the evidence and 
information required to substantiate a DIC 
claim based on any conditions not yet 
service-connected.  The appellant should have 
opportunity to respond.

2. 	The RO should obtain for the record a 
copy of the Veteran's autopsy report, 
including a copy of the toxicology report, if 
available.

3. 	The RO should also obtain for the 
record a copy of the Veteran's VA 
pharmacology records.  On review of such 
records, if it is not shown that he was 
prescribed Methadone by VA, the RO should 
contact the appellant and ask her to identify 
the source of his Methadone prescription.  
The RO should then obtain for the record 
copies of the complete treatment/evaluation 
records from the identified sources, to 
specifically include records related to the 
prescription of Methadone.  The appellant 
should provide any releases necessary for VA 
to secure private records of such treatment 
or evaluation.

4. 	If the development requested above 
raises questions as to whether there was 
willful misconduct involved in the Veteran's 
usage of Methadone and/or Oxycodone, the RO 
must develop (to include securing a medical 
opinion, if indicated) and address such 
matter; if any such determination is adverse, 
advise the appellant of the determination and 
of her appellate rights in the matter.  

5. 	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

